884 F.2d 1390Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carlton Matthew WHEELER, Plaintiff-Appellant,v.Norma B. GLUCKSTERN, Director Patuxent Institution,Defendant-Appellee.
No. 89-7036.
United States Court of Appeals, Fourth Circuit.
Submitted March 10, 1989.Decided Aug. 16, 1989.Rehearing Denied Sept. 20, 1989.

Carlton Matthew Wheeler, appellant pro se.
Before DONALD RUSSELL, WIDENER, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Carlton Matthew Wheeler appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.1   Accordingly, we affirm on the reasoning of the district court.  Wheeler v. Gluckstern, C/A No. 88-3820-HAR (D.Md. Jan. 3, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.2


2
AFFIRMED.



1
 We have addressed only Wheeler's claims regarding the denial of procedural rights under Wolff v. McDonnell, 418 U.S. 539 (1974).  Wheeler's other claims regarding whether he is entitled to credit for time while on escape status are properly considered under 28 U.S.C. Sec. 2254.    See Todd v. Baskerville, 712 F.2d 70 (4th Cir.1983).  We note that Wheeler has a Sec. 2254 petition concerning these issues in the district court


2
 In light of our disposition, we deny Wheeler's request for the appointment of counsel